Exhibit NEWS RELEASE OLYMPUS INCREASESGOLD RESOURCESIN VIETNAM TO 1.61 MILLION OUNCES HIGHLIGHTS: · A 64% upgrade of Gold Resources at Bong Mieu East has increased total Resources in Vietnam to 1.61 million ounces, thus, doubling the Company’s Resource base in the last three years. · This upgrade brings Olympus’ total published Resources at the Bong Mieu Gold Property to 961,340 ounces.The Resources at the Phuoc Son Gold Property remain at 647,110 ounces. · A Preliminary Financial Assessment of Bong Mieu East is currently being undertaken and a recalculation of the Phuoc Son Resource is scheduled for mid-year following recent step-out drilling programs Toronto, March 23, 2009- Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") is pleased to report significant increases to the mineral resource at the Bong Mieu East Gold-Tungsten deposit as outlined in a Technical Report prepared by Terra Mining Consultants and Stevens & Associates (“TMC/SA”).
